DETAILED ACTION
In view of the Appeal Brief filed on 6/13/2022 and the Supplemental Appeal Brief filed on 08/05/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/EDUARDO C ROBERT/               Supervisory Patent Examiner, Art Unit 3773                                                                                                                                                                                         

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 and 19-22 are pending. Claims 6,7, 9 and 11-16 remain withdrawn. 





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 10, 17 and 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parodi (U.S. 5,571,173).
Concerning claim 1, Parodi discloses a dilator device (see Figs. 22-23, element 400), comprising: a longitudinally elongated structure having an annular wall that expands under application of an externally applied outwardly directed mechanical force from a radially collapsed state (see Fig. 22) to a radially expanded state (see Fig. 23) when the externally applied outwardly directed mechanical force is applied to the annular wall from within the structure (see col. 16, lines 51-57), wherein the radially collapsed state and the radially expanded state are bistable mechanical equilibrium states having local minima of potential energy separated by a local maximum which is not an equilibrium position, the potential energy of the radially expanded bistable state being sufficiently high that, when the mechanical force is relaxed after insertion of the structure into a tissue of a subject, the annular wall remains in the radially expanded state, and wherein the structure in its collapsed state has, in a longitudinal direction, a mechanical stiffness that enables the device to be pushed into a minimally invasive incision made in the tissue (it is noted that the device is pushed into position within a patient in the collapsed state).

[AltContent: textbox (Fold)][AltContent: arrow]
    PNG
    media_image1.png
    499
    793
    media_image1.png
    Greyscale
 

Concerning claim 2, wherein the mechanical stiffness of the structure is provided by virtue of the mechanical stiffness of a material and a shape of the structure (see col. 8, lines 26-56).
Concerning claim 3, wherein the mechanical stiffness is provided by virtue of the structure having substantially closed surfaces (see col. 8, lines 52-53).
Concerning claim 4, wherein the substantially closed surfaces have no more than 50% of their surface as openings (see col. 8, lines 52-53 which disclose a fluid impervious material).
Concerning claim 5, wherein the substantially closed surfaces have no more than 25% of their surface as openings (see col. 8, lines 52-53 which disclose a fluid impervious material).
Concerning claim 8, wherein the annular wall is formed with at least one of corrugations, folds or creases (see Fig. 24 above and col. 16, lines 39-42) directed along its length.
Concerning claim 10, wherein the annular wall in its radially collapsed state (see Fig. 22) has an initial outer diameter and an inner diameter adapted to receive the externally applied outwardly directed mechanical force (see col. 16, lines 43-48), and wherein when the force is applied, the annular wall deploys radially from the radially collapsed state and the initial outer diameter expands to a final outer diameter which is maintained after relaxation of the force (see Fig. 23 and see col. 16, lines 49-57).
Concerning claim 17, Parodi discloses a dilator device (see Fig. 22, element 400) comprising: an expandable annular walled structure having: a first equilibrium state (see Fig. 22) having a first level of mechanical potential energy, in which the walled structure has a first dimension; and a second equilibrium state (see Fig. 23) having a second level of mechanical potential energy, in which the walled structure has a second dimension, larger than the first dimension, the walled structure being adapted to undergo the transition from the first equilibrium state to the second equilibrium state by application of an externally applied, outwardly directed mechanical force from within the walled structure (see col. 16, lines 51-57), wherein the second equilibrium state is achieved by passing through a transition state having a third level of mechanical potential energy, the third level greater than each of the first level and the second level, such that the second external dimension is maintained even when the applied force is relaxed (see col. 16, lines 49-57), and wherein the annular walled structure has a stiffness along its axial length that enables the structure to be pushed into an initial puncture aperture in a soft tissue of a subject (it is noted that the device is implanted in the configuration shown in Fig. 22).
Concerning claim 19, wherein the second equilibrium state is maintained even when the inflatable balloon is deflated, since the state of greater mechanical potential energy between the second and the first equilibrium states is sufficiently high that forces applied by the aperture in the subject into which the dilator is inserted, are not sufficiently high to enable the system to overcome the state of greater mechanical potential energy to return the device to its first equilibrium state (see col. 16, lines 53-57).
Concerning claim 20, wherein the initial puncture aperture is a minimally invasive incision. It is noted that dilator device 400 can be implanted in a minimally invasive incision.
Concerning claim 21, wherein the externally applied outwardly directed mechanical force results from the inflation of a balloon (see col. 16, lines 50-53) inserted within the structure.
Concerning claim 22, wherein the externally applied outwardly directed mechanical force results from the inflation of a balloon (see col. 16, lines 50-53) inserted within the walled structure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN HAMMOND whose telephone number is (571)270-3819.  The examiner can normally be reached Monday-Friday 8 - 4 PM .
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at 571 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773